Citation Nr: 1756330	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  09-10 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a right wrist disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Bristow Williams, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the Marine Corps from July 1976 to September 1980.  He also served in the Army Reserve as an officer in an active duty capacity from August 1984 to September 1993 and from September 2004 to September 2005.  There was additional reserve duty up until 2010.

This case is before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from an October 2006 rating decision of the VA Regional Office (RO) in Los Angeles, California. 

This matter was before the Board in February 2013, November 2015, and May 2017, at which time it was remanded for additional evidentiary development.


FINDING OF FACT

The Veteran's right wrist disability is attributable to his active duty service. 


CONCLUSION OF LAW

A current right wrist disability was incurred in active duty service.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

A review of the record reveals that the Veteran was diagnosed in March 2017 with a right wrist strain.  See Wrist Conditions Disability Benefits Questionnaire.  

Turning to the question of whether there is a nexus, or link, between the current shown disability and service, the Board finds that the evidence is, at least, in relative equipoise.  

The Veteran asserts that he incurred a right wrist disability while in service, possibly from twisting his wrist incorrectly during a weapons training session in Kuwait.  See October 2005 Primary Care Outpatient Note.  In August 2005, the Veteran complained of right wrist pain during his August 2005 post deployment examination.  Additionally, VA treatment records indicate that he complained of intermittent pain in the right wrist following service.  See October 2005 Primary Care Outpatient Note.  The Veteran had x-rays of the right wrist in October 2005; however, there was no evidence of acute fracture, dislocation or significant osseous degenerative changes of the right wrist, and no diagnosis was made.

A VA examination was performed in April 2013.  The Veteran reported longstanding right wrist pain on the ulnar side.  The pain and discomfort was described as constant, waxing and waning in intensity.  The examiner noted that the Veteran had less movement than normal in his wrists, pain causing functional loss, and intermittent flare-ups of the right wrist.  However, the examiner opined that the claimed right wrist condition was less likely than not incurred in or caused by an in-service injury or illness.  The examiner stated, in part, that he found no service treatment records indicating wrist complaints.  Diagnostic x-rays revealed no significant findings or results, and the examiner concluded that no right wrist disorder was present.  

In its November 2015 decision, the Board found the April 2013 examination inadequate for claims purposes.  Specifically, the Board noted that the April 2013 examiner failed to address the Veteran's prior complaints of right wrist and hand pain while in service.  Importantly, the Veteran was seen in October 1978 for a fracture of the fifth metacarpal distal third, resulting from an injury to the right hand during boxing that was treated with a short arm cast.  He was seen three more times in October 1978, once in November 1978, and once in December 1978 for continued treatment of the right hand boxing injury.  In December 1978, the Veteran had complaints of mild pain and some radial rotation.  Additionally, the examiner failed to consider the history of right wrist pain reported on the Veteran's August 2005 post deployment examination.  

In February 2017, the Veteran underwent another VA examination at which time he was diagnosed with bilateral wrist sprain.  On examination, the Veteran was shown to have decreased range of motion in both wrists, pain causing functional loss, and intermittent flare-ups.  The examiner opined that it was less likely than not that the Veteran's right wrist sprain had its onset during, or was otherwise related to, his active duty service.  Additionally, the examiner opined that the Veteran's right wrist sprain was not caused or aggravated by a service-connected disability.  

In its May 2017 decision, the Board found that an addendum opinion was necessary as the February 2017 VA examination report failed to encompass a full review of the service treatment records as required by the November 2015 Board remand directive.  Specifically, the Veteran clearly sustained a right hand boxer's fracture in 1978, and the February 2017 examiner failed to discuss this injury.  The examiner failed to adequately address the Veteran's August 2005 lay statements regarding right wrist pain post deployment.  

In October 2017, the May 2017 examiner provided an addendum opinion addressing the Veteran's 1978 boxing injury.  The examiner, again, opined that it was less likely than not that the Veteran's right wrist condition was incurred in service, or was otherwise related to service.  She noted that although x-rays from 2005 showed an old healed fracture of the fifth metacarpal, current x-rays were normal with respect to the right wrist joint.  She noted that subsequent records of a right wrist condition did not appear in the Veteran's medical history until several years after military service.  

The Board emphasizes that both the April 2013 and February 2017 examination reports indicate decreased range of motion in both wrists, pain causing functional loss, a history of right wrist flare-ups, and unremarkable x-ray studies.  However, although the April 2013 examiner concluded that no right wrist condition existed, the February 2017 examiner diagnosed the Veteran with a bilateral wrist sprain based upon similar evidence.  

VA must give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (construing, in relevant part, 38 U.S.C.A. § 1154(a)).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Board finds the Veteran's account of the onset of his right wrist symptoms in service and his continued symptoms since service to be competent and credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He has consistently reported similar complaints of right wrist pain since at least August 2005.  Given the Veteran's competent and credible statements, the Veteran's current diagnosis, and resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection is warranted for the current right wrist disabilities.


ORDER

Service connection for a right wrist disability is granted.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


